Exhibit 10.1
 
[logo.jpg]
     801 W. Adam Street
6th floor
Chicago, IL 60661
July 17, 2013


David Mecklenburger
1180 Hilary Ln
Highland Park, IL 60035




Dear David:
 
It is a pleasure to formally ask you to accept a promotion to serve as the Chief
Financial Officer of Professional Diversity Network, Inc. (the “Company”).  You
will report to the Chief Executive Officer of the Company and shall have the
responsibilities described in the Company’s Bylaws and all such further powers
and perform all such further duties as are customarily and usually  commensurate
with your position.


The gross annualized salary for this position is $150,000, paid in substantially
equal monthly or more frequent installments in accordance with the Company’s
normal and customary payroll practices.  The Company’s Board of Directors (the
“Board”) may review and further adjust your salary from time to time in its sole
and absolute discretion.


The Company shall reimburse you for all reasonable business expenses properly
incurred by you in the ordinary course of performing your duties and
responsibilities hereunder, subject to the Company’s normal and customary
practices and policies as are in effect from time to time with respect to
travel, entertainment and other business expenses (including the Company’s
reasonable requirements with respect to prior approval, reporting and
documentation of such expenses).


The Company will provide or offer for your participation such benefits (other
than life insurance, bonus, incentive compensation, pension, profit sharing,
equity participation and severance benefits) as are generally provided or
offered by the Company to its other senior executive employees, including,
without limitation, health/major medical insurance, life insurance, disability
insurance and welfare benefits, sick days and other fringe benefits
(collectively, “Benefits”), if and to the extent that you are eligible to
participate in accordance with the terms of the applicable Benefit plan or
program generally and subject to any required contributions.


You shall be eligible for an annual bonus based upon the financial results
achieved by the Company for the fiscal year. The amount of such bonus, if any,
and the manner in which it is paid shall be determined in the sole and absolute
discretion of the Board (or the Compensation Committee of the Board).
 
 
 

--------------------------------------------------------------------------------

 
 
All salary, bonus and other compensation described in this letter shall be
subject to withholding for federal, state or local taxes, amounts withheld under
applicable benefit policies or programs, and any other amounts that may be
required to be withheld by law, judicial order or otherwise.


The Company shall have the right to offset any amounts due from you to the
Company against any amounts owed by the Company to you under this letter.
Compensation payable to you shall be subject to applicable securities rules and
Company policies regarding recapture or claw back, and you shall reimburse the
Company any amount previously paid that is subject to such recapture or claw
back provision.


You will be eligible to take up to fifteen (15) vacation days per year, subject
to the Company's vacation accrual practices.  If you have questions about
benefits or the vacation accrual schedule, please do not hesitate to contact me.


Our employee benefit programs, bonus programs and policies are reviewed from
time to time.  Therefore, our programs and policies may be modified, amended or
terminated at any time.  Additional information about the Company’s policies is
contained in our Employee Handbook, which you will receive.


As a condition of your promotion to Chief Financial Officer, you are required to
execute the attached "Confidentiality, Assignment of Inventions,
Non-Solicitation and Non-Competition Agreement."


You currently serve the Company as its Vice President of Finance.  If you accept
our offer of promotion to Chief Financial Officer, you will continue to be an
“employee at will” unless or until we may otherwise agree in a writing signed by
the Chief Executive Officer of the Company.  This gives us both maximum
flexibility and permits either of us to terminate employment and compensation at
any time for any reason.  As an at will employee, either you or the Company has
the right to terminate employment without notice at any time and/or any reason.


By accepting this offer of a promotion to Chief Financial Officer and continued
at-will employment, you acknowledge that you have not been made any promises or
commitments to induce you to accept employment with the Company other than as
set forth in this letter.  You further acknowledge that your position with the
Company will not conflict with any contractual obligations between you and any
of your previous employers and that you will not engage in any activities on
behalf of the Company that would conflict with any such obligations.  Finally,
you must not disclose or use any confidential information or trade secrets owned
by a previous employer or any other third-party.


We are delighted that you are becoming the Chief Financial Officer of
Professional Diversity Network, Inc. and are confident that you will play a
significant role in developing our future success.  In the meantime, should you
have any questions regarding your employment, please do not hesitate to contact
me.


 
- 2 -

--------------------------------------------------------------------------------

 
 

 
Yours sincerely,
         
For and on behalf of Professional Diversity
Network, Inc.
                 
 
 /s/ Rudy Martinez     Rudy Martinez, Executive Vice President  


Attachment


Accepted by:

                 
/s/ David Mecklenburger
  Date: July 17, 2013
David Mecklenburger
   
 
   

 
 
 
 
 
 

--------------------------------------------------------------------------------


 